18‐172 
    United States v. Read 
                                                                                     
                             UNITED STATES COURT OF APPEALS 
                                 FOR THE SECOND CIRCUIT 
                                             
                                    SUMMARY ORDER 
     
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION 
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS 
GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT=S 
LOCAL RULE 32.1.1.    WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH 
THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN 
ELECTRONIC  DATABASE  (WITH  THE  NOTATION  ASUMMARY  ORDER@).    A  PARTY 
CITING  TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
REPRESENTED BY COUNSEL.   
     
           At a stated term of the United States Court of Appeals for the Second Circuit, 
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City 
    of New York, on the 11th of January, two thousand nineteen. 
     
    PRESENT:   
                  DENNIS JACOBS, 
                  REENA RAGGI, 
                  RAYMOND J. LOHIER, JR., 
                         Circuit Judges.   
    _____________________________________ 
    UNITED STATES OF AMERICA, 
     
           Appellee, 
     
           ‐v.‐                                                      18‐172 
                                                               
    Jonathan Read,   
     
           Defendant‐Appellant. 
    __________________________________ 
     
FOR DEFENDANT‐APPELLANT:               Allegra Glashausser (with Barry D. Leiwant on 
                                       the brief), Federal Defenders of New York, Inc., 
                                       New York, NY.       
 
FOR APPELLEE:                          Sidhardha Kamaraju (with Sarah K. Eddy, 
                                       on the brief), Assistant United States 
                                       Attorneys, for Geoffrey S. Berman, United 
                                       States Attorney for the Southern District of 
                                       New York, New York, NY.   
                                                            
       Appeal from a judgment of the United States District Court for the 
Southern District of New York (Sullivan, J.). 
        
       UPON  DUE  CONSIDERATION,  IT  IS  HEREBY  ORDERED, 
ADJUDGED,  AND  DECREED  that  the  judgment  of  the  district  court  is 
AFFIRMED.   
 
       Jonathan Read appeals the procedural and substantive reasonableness of 
his sentence for violating supervised release.    Following a plea of guilty to five 
specifications (relating primarily to marijuana possession and use), the United 
States District Court for the Southern District of New York (Sullivan, J.) revoked 
Read’s period of supervised release and imposed an above‐guidelines sentence 
of 18 months’ imprisonment, to be followed by 18 months’ supervised release.   
We assume the parties’ familiarity with the underlying facts, the procedural 
history, and the issues presented for review.   

      Read served a 33‐month sentence after conviction as a felon in possession.   
Within three weeks of starting the three‐year period of supervised release, Read 
tested positive for marijuana; and over the next two months, he repeatedly failed 
his drug tests (or failed to report to probation for drug testing).    The Probation 
Department referred him to an outpatient treatment facility, and to a life skills 
development program.    When Read came to attend the life skills program at the 
courthouse on August 15, 2017, a Court Security Officer (“CSO”) found a small 
amount of marijuana in Read’s pocket, and Read fled toward the exit.    Read 
pushed through the door, knocking a CSO down the stairs at the entrance.   
When Read was arrested two days later, he was in possession of marijuana.     



                                          2
       Read was charged with five specifications for violations of supervised 
release: (i) use of marijuana on five occasions; (ii) failure to report for mandatory 
drug testing on two occasions; (iii) possession of marijuana on two occasions; (iv) 
failure to report to the Probation Office on one occasion; and (v) assault against a 
CSO in violation of 18 U.S.C. § 111.    On September 24, 2017, he pled guilty to all 
five specifications.   

      Read was sentenced on January 12, 2018.    The guidelines range was 8‐14 
months’ imprisonment for the assault specification, and 5‐11 months’ 
imprisonment for the marijuana‐related specifications.    The district court 
imposed an above‐guidelines sentence of 18 months’ imprisonment, to be 
followed by 18 months’ supervised released.         

     1. As to procedural reasonableness, Read argues that the district court 
weighed too heavily the seriousness of his offenses. 

       As Read argues, the “primary goal of a revocation sentence” for a violation 
of supervised release is to “account for the breach of trust inherent in failing to 
appreciate the privileges associated with such supervision.” United States v. 
Sindima, 488 F.3d 81, 86 (2d Cir. 2007) (citing U.S.S.G. ch. 7, pt. A.3(b)).    The 
severity of offense conduct may properly be considered in assessing the degree 
to which a defendant has breached the court’s trust.    “The court in sentencing a 
defendant for violation of supervised release may properly consider the 
seriousness of his offense.”    United States v. Williams, 443 F.3d 35, 48 (2d Cir. 
2006); see also Sindima, 488 F.3d at 86 (“[A]t revocation the court should sanction 
primarily the defendant’s breach of trust, while taking into account, to a limited 
degree, the seriousness of the underlying violation and the criminal history of the 
violator.” (emphasis omitted) (quoting U.S.S.G. ch. 7, pt. A.3(b))).     

      Further, although the seriousness of the offense is not an independent 
statutory factor for consideration (see 18 U.S.C. § 3583(e)), the sentencing court 
may nevertheless consider the seriousness of the offense as it relates to the 
statutory factors, including the need “to afford adequate deterrence to criminal 
conduct” (id. § 3553(a)(2)(B)), and “to protect the public from further crimes of 
the defendant” (id. § 3553(a)(2)(C)).    See also United States v. Burden, 860 F.3d 

                                          3
45, 56 (2d Cir. 2017). 

       The district court made clear at the outset of the sentencing hearing that 
the violations constitute “a breach of trust with the Court.”    App’x 47.    When 
Read objected that the court had overemphasized the seriousness of the offense, 
the court explained:   

             I think I did stress the number of violations over the entirety of the 
             time that he was released including the fact that it happened at the 
             court house, including the fact that he then was a fugitive for several 
             days, and then still possessed marijuana[.] I think [these] are all 
             things that are obviously relevant to determining what would be an 
             appropriate sentence and to assessing the breach of trust that is the 
             primary driver of sentencing on ‐‐ or resentencing on a violation.   

App’x 72‐73.    The court therefore considered primarily the breach of trust in 
fashioning the sentence.     

       Moreover, the court properly considered the seriousness of the offense as it 
related to the statutory factors of deterrence and public safety.    The court 
specifically noted that Read’s violations presented particularly dangerous risks 
to the public.    For example, the court emphasized that Read’s flight endangered 
other members of the public in the courthouse.    See App’x 68‐70 (“A court 
house has to be a safe place.”).    The seriousness of the offense was properly 
considered in relation to the statutory factors of public safety and deterrence, see 
Williams, 443 F.3d at 48, and was not procedural error. 

      2. As to substantive reasonableness, Read argues that the above‐guidelines 
sentence “conflict[s] with the goal of rehabilitati[on].”    Appellant’s Br. 19.     

       We review a district court’s sentence for substantive reasonableness, which 
amounts to review for abuse of discretion.    United States v. Cavera, 550 F.3d 
180, 187 (2d Cir. 2008) (en banc).    This discretion is broad: although district 
courts must consult the Sentencing Guidelines when imposing a sentence, they 
are not bound by the range and may “tailor the appropriate punishment to each 
offense.” Id.    A sentence is substantively unreasonable only if it “cannot be 

                                         4
located within the range of permissible decisions.” Id. at 191.    “[O]nly those 
sentences that are so ‘shockingly high, shockingly low, or otherwise 
unsupportable as a matter of law’ that allowing them to stand would ‘damage 
the administration of justice’” are substantively unreasonable. United States v. 
Broxmeyer, 699 F.3d 265, 289 (2d Cir. 2012) (quoting United States v. Rigas, 583 
F.3d 108, 123 (2d Cir. 2009)). 

          Although Read’s sentence was above the guidelines, Read’s admitted 
violations were serious.    He began using marijuana promptly after he began 
supervision; he brought marijuana to the courthouse; and when caught, he fled 
and tussled with CSOs on his way out, causing one CSO to fall down several 
stairs.    An 18‐month sentence given such conduct is not “shockingly high.”     

      Read argues that the district court failed to take into consideration his 
demonstrated need for mental health treatment that he cannot receive in prison.   
But the district court acknowledged Read’s need for mental health treatment, 
and the court was entitled to weigh that need against the other relevant 
considerations.     

       We have considered the defendant’s remaining arguments and find them 
to be without merit.    For the foregoing reasons, we AFFIRM the judgment of 
the district court. 

                         FOR THE COURT:   

                         Catherine O’Hagan Wolfe, Clerk of Court 

 




                                        5